APPEAL OF LAUTZ MARBLE CORPORATION.Lautz Marble Corp. v. CommissionerDocket No. 6674.United States Board of Tax Appeals5 B.T.A. 1287; 1927 BTA LEXIS 3629; January 31, 1927, Promulgated *3629 William Cogger, Esq., for the petitioner.  Ellis W. Manning, Esq., for the Commissioner.  PHILLIPS *1287  PHILLIPS: Petitioner appeals from the determination by the Commissioner of a deficiency of $2,058.90 in income and profits tax for the calendar year 1919, arising from the disallowance of $4,282.11 of the depreciation claimed on buildings, machinery, furniture and fixtures, and tools.  FINDINGS OF FACT.  The petitioner is a corporation existing under the law of the State of New York, with its principal place of business in Buffalo.  It was incorporated in November, 1918, with an authorized capital of $150,000.  Upon incorporation it acquired the real estate, machinery, furniture, tools and inventory of a bankrupt corporation, and issued therefor stock of the par value of $70,700, assuming a mortgage thereon of $46,800.  The Commissioner determined the fair market value of the depreciable tangible assets paid in to the taxpayer corporation and allowed depreciation on such values as follows: Amount.Rate, per cent.Buildings$4,593.853Machinery8,448.8520Furniture and fixtures433.9910Tools726.865Total14,203.55*3630 *1288  The fair market value of the buildings when acquired was $15,000 and of the tools, $2,185.30 Decision redetermining deficiency will be entered on 10 days' notice, under Rule 50.